Citation Nr: 0412544	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  94-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain with degenerative disc disease for 
the period September 5, 1992, to September 22, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
mechanical low back pain with degenerative disc disease for 
the period commencing September 23, 2002.

3.  Entitlement to an evaluation in excess of 20 percent for 
chronic left-sided L5-S1 radiculopathy from September 23, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1992, with subsequent service in the United States Air Force 
Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 1993 by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and in December 2002 by the Milwaukee, 
Wisconsin, RO.

On August 2, 1995, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in Seattle.  A transcript of that hearing is of 
record.

In November 1995 and September 1999, the Board remanded this 
case to the ROs for further development of the evidence.  
While the case was in remand status, a rating decision in 
December 2002 by the RO in Milwaukee expanded the grant of 
service connection for a low back disorder to include chronic 
left-sided L5-S1 radiculopathy and assigned an evaluation of 
20 percent for that disability effective September 23, 2002.  
That rating decision also granted an evaluation of 40 percent 
for mechanical low back pain with degenerative disc disease 
from September 23, 2002.  

The Board remanded this case in June 2003 for procedural 
reasons.  The case was most recently returned to the Board in 
March 2004.
FINDINGS OF FACT

1.	For the period September 5, 1992, to September 22, 2002, 
the veteran's back disorder was primarily manifested by 
pain on use without muscle spasms and with no more than 
slight limitation of motion.

2.	For the period September 22, 2002, to October 8, 2002, 
the veteran's back disorder was primarily manifested by 
no more than moderate limitation of motion and 
incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks in 12 months.

3.	For the period commencing October 9, 2002, the veteran's 
back disorder has been primarily manifested by 
incapacitating episodes with a total duration of at 
least 6 weeks in 12 months and muscle spasms.

4.	For the period September 22, 2002, to October 8, 2002, 
the veteran's chronic left-sided L5-S1 radiculopathy was 
manifested by moderate incomplete paralysis of the 
sciatic nerve.

5.	For the period commencing October 9, 2002, the veteran's 
chronic left-sided L5-S1 radiculopathy has been 
manifested by moderately severe incomplete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation of 20 percent for 
mechanical low back pain with degenerative disc disease 
for the period September 5, 1992, to September 22, 2002, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, Diagnostic Codes 5003, 5292, 
5293 (2002); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).



2.	The criteria for an evaluation in excess of 40 percent 
for mechanical low back pain with degenerative disc 
disease for the period September 23, 2002, to October 8, 
2002, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 
2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, 
effective September 26, 2003.

3.	The criteria for an evaluation of 60 percent for 
mechanical low back pain with degenerative disc disease 
for the period commencing October 9, 2002, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243, effective September 26, 
2003.

4.	The criteria for an evaluation in excess of 20 percent 
for chronic left-sided L5-S1 radiculopathy for the 
period September 23, 2002, to October 8, 2002, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (2003).

5.	The criteria for an evaluation of 40 percent for chronic 
left-sided L5-S1 radiculopathy for the period commencing 
October 9, 2002, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recently, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

With regard to the duty to notify the veteran, a VCAA notice 
letter from the RO to the veteran in June 2003 notified him 
of the evidence needed to substantiate  his claims, to 
include medical evidence or other relevant evidence showing 
that his disability met criteria for higher evaluations, and 
that he was expected to obtain and submit such evidence, if 
he was able to do so.  In addition, a Board remand in June 
2003 notified the veteran that he might submit additional 
evidence and argument in support of his claims, and a 
supplemental statement of the case furnished in November 2003 
notified the veteran of the revised criteria to rate spinal 
disabilities.  As such, VA has fulfilled the duty to notify 
pursuant to the VCAA.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the VCAA notice was not provided prior to the adjudication of 
the appellant's claims in December 2002.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the initial RO determination, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.   

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination 
that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision 
of the Secretary in the matter under consideration.  See 38 
C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, at 422.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the appellant was not sent prior to 
the AOJ adjudication of the claims, it was sent prior to the 
transfer and certification of the appellant's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has, in fact, been fully notified of the nature 
of the evidence needed to substantiate his claims, what types 
of evidence he is responsible for submitting, and what 
evidence VA will obtain on his behalf, and, has been afforded 
the opportunity to submit any other evidence he deems 
pertinent to his claims.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA has obtained treatment records and examination 
reports pertaining to the veteran's disabilities and also 
afforded him an opportunity to testify at a personal hearing.  
The appellant has not identified any additionally available 
evidence for consideration in his appeal.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the [appellant] regarding what further 
evidence [she] should submit to substantiate [her] claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the appellant and that the record is ready 
for appellate review.

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5003, pertaining to degenerative arthritis (degenerative 
joint disease) provided that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2003).  
The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that a diagnostic code based on limitation of motion of 
a joint did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, did not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and an evaluation of 60 
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, provides that mild incomplete 
paralysis warrants an evaluation of 10 percent.  Moderate 
incomplete paralysis warrants an evaluation of 20 percent.  
An evaluation of 40 percent requires moderately severe 
incomplete paralysis.  An evaluation of 60 percent requires 
severe incomplete paralysis with marked muscular atrophy.  An 
evaluation of 80 percent requires complete paralysis of the 
sciatic nerve: the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

III. Factual Background

The veteran's service medical records reveal that, in 
November 1989, he was evaluated at a service department 
hospital for a one year history of back pain and left leg 
pain and weakness.  It was noted that an MRI had shown some 
nerve root impingement by the facet joint and ligamentum 
flavum at the left S-1 nerve root.  A CT scan showed nerve 
root impingement at the left L5-S1 level causing S-1 
radiculopathy.

In January 1990, the veteran underwent back surgery, which 
consisted of an L-5 laminectomy with decompression of the L-5 
nerve root and L5-S1 excision of a herniated disc and 
decompression of the S-1 nerve root on the left.

In May 1992, the veteran complained of increasing pain.  He 
stated that he had difficulty sitting for long periods or 
rising.  He denied any real paresthesias.  An MRI of the 
lumbosacral spine resulted in impressions of: status post L-5 
laminectomy, without evidence of recurrent disc or scar at 
L5-S1; broad-based disc bulge at L4-5, with associated 
posterior osteophyte; and degenerative disc disease at L4-5 
and L5-S1.  

In July 1992, at a neurosurgery clinic, the veteran 
complained of chronic low back pain and worsening left leg 
pain, which was dull and throbbing.  The results of the May 
1992 MRI were noted.  On examination, straight leg raising 
was positive at 45 degrees with pain to the lateral aspect of 
the left foot.  There was mild sensory deficit on the lateral 
aspect of the foot.  The assessment was bulging L4-5 disc.  
The plan was for the veteran to continue physical therapy and 
medication and to be referred to a pain clinic.

VA X-rays of the veteran's lumbosacral spine in November 1992 
showed a left L-5 laminectomy defect and narrow L4-5 and L5-
S1 discs.

At a VA general medical examination in November 1992, the 
veteran complained that his back hurt all of the time and the 
pain was increased by coughing, sneezing, lifting, or 
prolonged walking.  He stated that the pain which he had had 
down his left leg had significantly improved.  He took Motrin 
for his back pain.  On examination, he had a full range of 
pain-free motion of his spine and of all peripheral joints.  
A neurological examination was normal.  Straight leg raising 
was normal.  The pertinent diagnosis was history of disc 
disease with continued low back pain but with no objective 
evidence of abnormality.

In his substantive appeal, received in January 1994, the 
veteran stated that: he was in daily pain, which limited his 
activities; walking a distance was exhausting; and he would 
probably need more surgery.

At a VA orthopedic clinic in May 1994, range of motion of the 
veteran's back was flexion to 90 degrees, extension to 30 
degrees, and rotation to 30 degrees, bilaterally.

At a VA physical therapy service in June 1994, the veteran 
stated that he had not been doing a regular exercise program.  
The need for him to engage in a regular exercise program, 
including aerobics, was discussed.  The veteran was given a 
written home program of exercises.  The goal was to lessen 
his back pain.  He was to call for his next appointment.

In August 1994, a VA physical therapist noted that the 
veteran had not called for a follow-up appointment and 
discharged him from the program.

At the hearing in August 1995, the veteran testified that: 
after surgery in service, his back improved for about 6 
months but the pain had since increased in severity; "I have 
back pain almost 24 hours a day"; the pain in his lower back 
radiated to his legs and feet; when the pain got "really 
bad", he would take Motrin or lie down; his back problems 
were incapacitating at times; the previous month, he was 
"laid up" with back pain for 2 or 3 days; when he was 
incapacitated, he would lay on a couch with a heating pad and 
only get up to go to the bathroom; nothing he did caused 
these episodes, "all of a sudden it just starts hurting"; 
he was incapacitated by back pain 6 or 7 times per year for 
2, 3, or more days at a time; when he had these episodes, he 
went to see a VA doctor "sometimes"; and VA doctors told 
him to exercise and take Motrin.  He also testified that: he 
worked as a long-haul truck driver; he would stop every 3 or 
4 hours when he was driving; it was difficult for him to get 
out of his truck; he could only stand for 30 or 45 minutes 
before his back became uncomfortable; the effect on his legs 
depended on how bad his back was; sometimes his legs just 
tingled; his feet were numb from sitting in a car coming to 
the hearing; when driving a truck, he used cruise control, 
but if he had to hold the gas pedal down, his leg would start 
to go numb.

At a VA spine examination in October 1996, the veteran stated 
that he had low back pain and left leg numbness, primarily in 
the posterior calf.  He reported that 2 weeks earlier he had 
had several episodes in which he lost complete control of his 
left leg, which wouldn't straighten out.  He said that at 
times he could barely walk.  He was working full-time as a 
truck driver.  He did not have to load or unload the truck.  
It was noted that he had had a laminectomy and discectomy of 
L5-S1, left.  On examination, the dorsal and lumbar spine was 
symmetrical.  There was a midline incisional scar in the 
lumbosacral area.  There was no evidence of kyphosis or 
scoliosis.  There was no spasm in the paraspinous muscles of 
the dorsal and lumbar spine.  There was no tenderness at 
either sacroiliac joint and no deep buttock tenderness.  
Range of motion was flexion to 80 degrees, extension to 25 
degrees, lateral bending to 20 degrees, bilaterally, and 
rotation in a seated position to 25 degrees, right and left.  
Seated straight leg raising with legs extended in front of 
him exceeded 105 degrees.  The veteran could touch his 
fingertips to just above his ankles.  Motor strength testing 
of the lower extremities was 5/5.  The veteran had reduced 
sensory response to pinprick below the knee in all 
dermatomes.  The diagnoses were status post laminectomy, L5-
S1, and chronic low back pain.  The examiner commented that 
the veteran had excellent range of motion, was well muscled, 
and had normal motor strength.  All joints moved through 
normal range of motion with excellent strength.  Sensibility 
was reported as down over the left leg below the knee.  
Reflexes were brisk.

VA X-rays of the lumbar spine in September 1997 showed mild 
scoliosis to the left at the level of L2-3, a partial 
laminectomy at L-5 on the left with associated degenerative 
changes, and some disc space narrowing at the L4-5 and L5-S1 
disc space.  The sacrum and sacroiliac joints appeared 
grossly unremarkable.

At a VA spine examination in September 1997, the veteran 
stated that he had had constant low back pain since about a 
year after his surgery in service.  He also had numbness 
periodically in his left leg, which sometimes went all the 
way to the heel of his foot.  The veteran stated that he used 
to run and play sports but could no longer do so due to back 
pain.  On examination, the veteran's gait was normal.  He 
could tandem and parallel walk well and squat to a full 
flexed position and rise without assistance.  Range of motion 
was flexion to 85 degrees, extension to 23 degrees, lateral 
bending was 23 degrees to the left and 31 degrees to the 
right with pain.  Rotation was greater than 70 degrees, 
bilaterally.  No spasm was seen in the back, and there was no 
pain on direct palpation of the lumbosacral spine or the 
sacroiliac joint.  Straight leg raising at about 80 degrees 
in a supine position resulted in no radiculopathy to the 
back.  The assessment was status post lumbosacral laminectomy 
and discectomy at L4-5.

The veteran failed to report for VA neurological examinations 
which were scheduled for April 1998 and August 1998.  He 
failed to report for a VA spine examination scheduled for 
August 2000.

At a VA spine examination in October 2002, the veteran stated 
that his low back pain had changed from a transient 
manageable pain to a more constant nagging-type of pain.  He 
had also noted a significant increase in the intensity of the 
pain which he stated was 5 times greater than it was at the 
time of his last VA examination. He stated that he currently 
had difficulty walking because of paresthesias in his left 
leg and proximal muscle weakness.  He stated that his 
radicular symptoms in his left lower extremity were constant.  
He described the pain in his low back as a constant throbbing 
and aching sensation.  At baseline, his pain was 5 out of 10 
and during flares it increased to 10 out of 10.  This 
occurred 2 or 3 times per month and lasted from one to 3 
days.  The veteran's activities of daily living were all 
curtailed.  He could perform simple chores but with constant 
pain.  He could not engage in strenuous physical activity or 
sports.  He was working as a telephone company technician.  
His job required him to lift about 45 pounds, which 
aggravated his back pain.  Climbing a ladder caused some back 
pain and radicular symptoms in his leg.  Sometimes, by the 
end of a work day his pain was 10 out of 10.  He could stand 
for only 5 minutes without severe back pain and radicular 
symptoms.  He could sit in a car for only 10 or 20 minutes 
before pulling over to relax his back.

On examination, the veteran was slow to stand and walked with 
a slow, antalgic, wide-based gait.  On range of motion, he 
flex to 60 degrees but with discomfort starting at 30 
degrees.  He could extend to 5 degrees with severe pain 
throughout the entire range of motion.  He could right bend 
to 10 degrees with pain at the extreme of motion and left 
bend to 10 degrees.  Bilateral rotation was to 15 degrees 
with pain on rotation to the right.  There was tenderness to 
deep palpation in the lower back.  The veteran had noted 
severe spasms in his low back, worse on the left side.  He 
had decreased pinprick sensation along the left lateral leg 
and into the dorsum of the left foot.  The impressions were 
mechanical low back pain and degenerative disc disease 
causing a disc bulge at L5-S1, with paresthesias in the left 
gluteal region and decreased pinprick sensation in the left 
leg from chronic L5-S1 radiculopathy.

The examiner commented that the veteran's left lower 
extremity neurological symptoms were most likely referable to 
scar tissue formation from his previous herniated nucleus 
pulposus and back surgery.  The veteran's back disorder had 
caused a notable decrease in his range of motion.  The 
veteran worked with constant back pain.  His pain was noted 
throughout the examination including while he was sitting and 
walking.   

IV. Analysis

With regard to the evaluation of the veteran's service 
connected back disorder for the period September 5, 1992, to 
September 22, 2002, his disability is rated under the 
criteria in effect prior to the amendments effective 
September 23, 2002, and later.  The VA examination in 
November 1992 was reported as normal, to include the range of 
motion of the lumbosacral spine.  Limitation of motion 
reported at the VA examinations in October 1996 and September 
1997 was no more slight, and no muscle spasms were reported 
by the examiners.  There is thus no basis on which to find 
that limitation of motion which would warrant an evaluation 
in excess of 10 percent under Diagnostic Code 5003 or 
Diagnostic Code 5292 was present at those times.  Similarly, 
there is insufficient evidence for the period September 5, 
1992, to September 22, 2002, to find that the criteria for an 
evaluation in excess of 10 percent for intervertebral disc 
syndrome under Diagnostic Code 5293 (muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position; or recurring attacks with intermittent 
relief) were met.  However, under the former criteria, 
38 C.F.R. § 4.40 and the holding of the Court in DeLuca are 
also for consideration.  The veteran's statements to VA 
examiners in 1996 and 1997 and his testimony at the hearing 
in August 1995 relate, in part, to the period since September 
5, 1992.  His statements and testimony, which the Board finds 
to be credible, show that since separation from service, to 
include September 5, 1992, to September 22, 2002, he has 
experienced pain on use of his back resulting in functional 
limitation.  Such pain and functional loss warrant, in the 
Board's view, an increased evaluation of 20 percent, but no 
more, for the period September 5, 1992, to September 22, 
2002, under 38 C.F.R. § 4,40 and the holding in DeLuca, and 
that evaluation will be granted by this decision.

With regard to the evaluation of the veteran's back disorder 
for the period commencing September 23, 2002, under revised 
criteria, the Board notes that an increased level of 
disability was shown at the VA examination on October 9, 
2002.  Prior to that examination, the criteria for an 
evaluation in excess of 40 percent were not met, in that the 
limitation of motion of the veteran's lumbosacral spine and 
the duration of his incapacitating episodes of back pain did 
not warrant an increased evaluation.  Specifically, prior to 
October 9, 2002, severe limitation of motion or unfavorable 
ankylosis of the lumbar spine were not shown and the veteran 
did not claim to have incapacitating episodes of back pain 
with a duration of at least 6 weeks in the last 12 months.  
However, at the VA examination on October 9, 2002, the 
veteran reported and the examining physician found an 
increased level of disability.  In particular, the veteran 
indicated that he was having incapacitating episodes of back 
pain 2 or 3 times per month for one to 3 days.  That 
frequency of incapacitating episodes of intervertebral disc 
syndrome warrants an evaluation of 60 percent under revised 
Diagnostic Code 5293 for the period commencing October 9, 
2002, and that rating will be granted by this decision.  The 
Board notes that the 60 percent evaluation is the maximum 
schedular evaluation for the veteran's back disability.

With regard to the evaluation of the veteran's chronic left-
sided L5-S1 radiculopathy, prior to the VA examination on 
October 9, 2002, the evidence of record, including the 
veteran's statements to examiners and his hearing testimony 
and the objective findings of VA examinations, demonstrated a 
level of impairment consistent with moderate incomplete 
paralysis of the sciatic nerve which warranted an evaluation 
of 20 percent under Diagnostic Code 8520.  Specifically, for 
that period of time, the veteran reported tingling and 
periodic or occasional numbness of his left lower extremity 
which did not significantly disrupt his activities.  However, 
at the VA examination on October 9, 2002, the veteran 
reported and the examiner found that his left leg symptoms 
attributable to radiculopathy had increased in severity so as 
to impose increased functional loss.  The veteran's current 
neurological impairment of the left lower extremity is most 
consistent with a finding of moderately severe paralysis of 
the sciatic nerve for the period commencing October 9, 2002, 
warranting an evaluation of 40 percent, but no more, and that 
evaluation will be granted by this decision.  The schedular 
requirements for an evaluation of 60 percent (severe 
incomplete paralysis with marked muscular atrophy) have not 
been shown, in that no muscular atrophy of the veteran's left 
lower extremity has been found by VA examiners.

This decision grants staged ratings for the veteran's back 
disorder and for his left-sided L5-S1 radiculopathy under the 
holding in Fenderson.  


V. Benefit of Doubt Doctrine

To the extent that the maximum evaluations for the veteran's 
disabilities have not been granted, the preponderance of the 
evidence is against the veteran's claims and the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002). 





ORDER

An evaluation of 20 percent for mechanical low back pain with 
degenerative disc disease for the period September 5, 1992, 
to September 22, 2002, is granted, subject to governing 
regulations concerning monetary benefits.

Entitlement to an evaluation in excess of 40 percent for 
mechanical low back pain with degenerative disc disease for 
the period September 23, 2002, to October 8, 2002, is denied.

An evaluation of 60 percent for mechanical low back pain with 
degenerative disc disease for the period commencing October 
9, 2002, is granted, subject to governing regulations 
concerning monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
chronic left-sided L5-S1 radiculopathy for the period 
September 23, 2002, to October 8, 2002, is denied.

An evaluation of 40 percent for chronic left-sided L5-S1 
radiculopathy for the period commencing October 9, 2002, is 
granted, subject to governing regulations concerning monetary 
benefits.


	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



